Case: 16-15860   Date Filed: 09/05/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15860
                      ________________________

                D.C. Docket No. 6:16-cr-00003-JA-DAB-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

versus

HAMID MOHAMED AHMED ALI REHAIF,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 5, 2019)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before ED CARNES, Chief Judge, WILLIAM PRYOR and DUBINA, Circuit
Judges.

PER CURIAM:
              Case: 16-15860      Date Filed: 09/05/2019   Page: 2 of 3


      This case is before us on remand from the United States Supreme Court. In

United States v. Rahaif, we held that a violation of 18 U.S.C. § 922(g) and

§ 924(a)(2) only requires that the defendant knowingly possessed a firearm, not

that the defendant had knowledge of his unlawful status; therefore, we affirmed the

district court’s denial of Rehaif’s requested jury instruction that the government

must also prove that he knew he was in the country unlawfully in order to be

convicted of the offense. Rehaif, 868 F.3d 907, 914 (11th Cir. 2017). The

Supreme Court granted a petition for writ of certiorari and held that in a

prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), “the government must

prove both that the defendant knew he possessed a firearm and that he knew he

belonged to the relevant category of persons barred from possessing a firearm.”

Rehaif v. United States, 588 U.S. ___, ___, 139 S. Ct. 2191, 2200 (2019).

Accordingly, the Supreme Court reversed our judgment and remanded the case to

us for further proceedings consistent with its opinion.

      In remanding the case to us, however, the Supreme Court did not consider

whether the error in the jury instructions in this case was harmless. More

specifically, the Court held that because neither the district court nor our court

addressed the question of harmless error, the issue should be decided on remand.

Thus, based on the Supreme Court’s judgment, we remand this case to the district


                                           2
               Case: 16-15860     Date Filed: 09/05/2019     Page: 3 of 3


court to consider in the first instance whether the district court’s error in failing to

instruct the jury that the government must prove that Rehaif knew he was illegally

or unlawfully in the United States was harmless such that the conviction can be

affirmed. We also direct the district court to conduct any other proceedings

consistent with the Supreme Court’s decision.

      REMANDED with directions.




                                            3